                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

ANDRES LUGO,

         Petitioner,
v.                                                                   Civil Action No. 3:17CV801

ERIC D. WILSON,

         Respondent.
                                  MEMORANDUM OPINION

         Andres Lugo, a federal inmate proceeding prose, filed this petition under 28 U.S.C.

§ 2241 challenging the execution of his sentence. On November 15,2018,the Magistrate Judge

issued a Report and Recommendation wherein he recommended denying the § 2241 Petition.

(ECF No. 11.) The Court advised Lugo that he could file objections within fourteen (14) days

after the entry of the Report and Recommendation. Lugo has not responded.

         "The magistrate makes only a recommendation to this court. The recommendation has

no presumptive weight,and the responsibility to make a final determination remains with this

court." Estrada v. Witkowski, 816 F. Supp. 408,410 (D.S.C. 1993) (citing Ma thews v. Weber,

423 U.S. 261, 270-71 (1976)). This Court "shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection is made." 28

U.S.C. § 636(b)(l). "The filing of objections to a magistrate's report enables the district judge to

focus attention on those issues-factual and legal-that are at the heart of the parties' dispute."

Thomas v. Arn, 414 U.S. 140, 147 (1985) (footnote omitted). In the absence of a specific written

objection,this Court may adopt a magistrate judge's recommendation without conducting a de

novo review. See Dia mond v. Colonia l Life & Accident Ins. Co., 416 F.3d 310, 316 (4th Cir.

2005).
